 



EXHIBIT 10.20(a)

STOCK PURCHASE AGREEMENT

     THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of August 18,
2004 is among (i) Cinemark Empreendimentos e Participacoes, Ltda (the
“Purchaser”), (ii) Venture II Equity Holdings Corporation, Inc. (“Venture II”),
and (iii) Kristal Holdings Limited (“Kristal”); Venture II and Kristal are
sometimes referred to individually as a “Seller” and collectively as the
“Sellers”.

R E C I T A L S

     A. Cinemark USA, Inc., Lee Roy Mitchell, Venture II, Kristal and NN are
parties to that certain Option and Voting Agreement dated November 13, 2001, as
amended to the date hereof (the “Option Agreement”), pursuant to which Venture
II, Kristal and NN Participacoes Ltda (“NN”) would have the right to cause
Cinemark USA, Inc. and/or Lee Roy Mitchell to purchase shares of Cinemark Brasil
S.A. owned by Venture II, Kristal and NN (the “Liquidity Option”) upon the
occurrence of certain events.

     B. Cinemark USA, Inc. has notified Venture II, Kristal, and NN of the
occurrence of an event which triggered the Liquidity Option.

     C. Venture II, Kristal and NN have exercised the Liquidity Option in
accordance with the terms of the Option Agreement.

     D. The parties hereto have agreed upon the price per share to be paid for
the shares of Cinemark Brasil S.A.

     E. The Parties have agreed that Purchaser would be the entity acquiring all
of the shares of common stock of Cinemark Brasil S.A. (as defined herein) owned
by Venture II and Kristal.

     F. Sellers have agreed to sell such stock to the Purchaser in accordance
with the terms and conditions contained herein;

     ACCORDINGLY, in consideration of the premises and the mutual agreements,
covenants, representations and warranties hereafter set forth, and for other
good and valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

1. DEFINITIONS.

     1.1 Defined Terms. Unless the context otherwise requires, the following
terms shall have the meanings herein specified for all purposes of this
Agreement, applicable to both the singular and plural forms of any of the terms
herein defined.

     “Affiliates” of any person or entity means any other person or entity
directly or indirectly controlling, controlled by, or under common control with,
such person or entity, whether through the ownership of voting securities, by
voting agreement or otherwise. For purposes of this definition, “control”, as
applied to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.

     “Charter Documents” means the certificate or articles of incorporation,
bylaws, partnership certificate and agreement, or other similar instrument of an
entity pursuant to which such entity was formed.

     “Cinemark Brasil” means Cinemark Brasil S.A., a company organized under the
laws of Brazil.

     “Cinemark Brasil Common Stock” means the common stock of Cinemark Brasil.

 



--------------------------------------------------------------------------------



 



     “Damages” mean all demands, claims, actions or causes of action,
assessments, losses, damages, liabilities, costs and expenses, including,
without limitation, interest, penalties, judgments, assessments, court costs and
reasonable attorneys’ fees and expenses.

     “Governmental Body” means any federal, state, local, foreign or other
governmental or quasi-governmental, or self regulatory national securities
association, agency, authority, department, commission, court, board, bureau,
instrumentality or body.

     “Laws” mean, as to any Person, all applicable treaties, laws, rules,
regulations, orders, ordinances, judgments, decrees, orders, writs and
injunctions of all Governmental Bodies (federal, state, local, foreign or
otherwise), in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

     “Lien” means any charge, mortgage, pledge, hypothecation, assignment,
encumbrance, lien (statutory or other), security interest or other encumbrance
of any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement or any financing lease having
substantially the same economic effect as any of the foregoing).

     “Material Adverse Effect” means a material adverse effect on the business,
operations, property or financial condition of a Person and its Subsidiaries
taken as a whole.

     “Person” means any individual, partnership, corporation, association, joint
stock company, trust, joint venture, unincorporated organization, exempted
company with limited liability, other entity or governmental entity or
department, agency or political subdivision thereof.

     “Purchaser Group” means the Purchaser, the directors, officers,
shareholders, employees and Affiliates of the Purchaser.

     “Related Agreements” mean any instruments and agreements contemplated
herein required to be executed and delivered pursuant to this Agreement,
including the Agreement to Terminate Agreements and the resignation of the
directors required by Section 7.1 hereof.

     “Sellers” mean Venture II and Kristal collectively.

     “Subsidiary” of any specified Person means a corporation or other entity of
which a majority of the voting power of the equity securities or other equity
interests is owned, directly or indirectly, by such specified Person.

     1.2 Certain Other Defined Terms. The following terms have the meanings
specified in the sections of this Agreement set forth below:

          Term

--------------------------------------------------------------------------------

  Section

--------------------------------------------------------------------------------

Indemnitee
    8.4.1  
Indemnitee’s Certificate
    8.4.1  
Indemnitor
    8.4.1  
Kristal Purchase Price
    2.2  
Kristal Shares
    2.2  
Rules
    9.13.2  
Venture II Purchase Price
    2.1  
Venture II Shares
    2.1  

2. PURCHASE OF STOCK.

     2.1 Cinemark Brasil Common Stock Owned by Venture II. On the date hereof,
subject to the terms and conditions of this Agreement, Venture II sells to the
Purchaser, and the Purchaser purchases from Venture II, an

- 2 -



--------------------------------------------------------------------------------



 



aggregate of 122,282 shares of Cinemark Brasil Common Stock owned by Venture II
(which includes one share of Cinemark Brasil Common Stock held of record by each
of Jairo Loureiro and Geoffrey Cleaver) (the “Venture II Shares”). The total
purchase price for the Venture II Shares is US$17,799,837.85 (the “Venture II
Purchase Price”).

     2.2 Cinemark Brasil Common Stock Owned by Kristal. On the date hereof,
subject to the terms and conditions of this Agreement, Kristal sells to the
Purchaser, and the Purchaser purchases from Kristal, an aggregate of 62,489
shares of Cinemark Brasil Common Stock owned by Kristal (the “Kristal Shares”).
The total purchase price for the Kristal Shares is US$9,096,284.55 (the “Kristal
Purchase Price”).

     2.3 Taxes. Sellers are solely responsible for the payment of any and all
taxes that may become payable as a result of the consummation of the
transactions contemplated herein, except for the Brazilian Income Tax which
shall be withheld by Purchaser on the payment of, and deducted from, (i) the
Venture II Purchase Price (US$95,456.93) and (ii) the Kristal Purchase Price
(US$19,585.64). The withholding tax is for the account of the Purchaser, and its
Reais value equivalent to the above mentioned dollar values shall be deducted
from the applicable purchase price. Sellers shall indemnify and hold Purchaser
harmless from and against any taxes payable by Sellers as a result of the
transactions contemplated herein (including, but not limited to any additional
Brazilian Income Tax) as well as any penalties and accrued interest thereon in
accordance with the provisions contained in Section 8.

3. PRICE AND TERMS.

     3.1 Payment for Venture II Shares. Subject to the terms and conditions of
this Agreement, and in consideration of the sale and delivery of the Venture II
Shares, the Purchaser delivers to Venture II on the date hereof in full payment
for the sale and delivery of the Venture II Shares free and clear of all Liens,
the Venture II Purchase Price, net of any tax withholdings required under
applicable Brazilian law, in U.S. dollars by wire transfer to accounts
designated in writing by Venture II. Transfer of shares shall occur on the same
date of payment subject to confirmation (acknowledging receipt of the price
through an electronic bank credit) of the bank indicated by Venture II and the
Purchaser.

     3.2 Payment for Kristal Shares. Subject to the terms and conditions of this
Agreement, and in consideration of the sale and delivery of the Kristal Shares,
the Purchaser delivers to Kristal on the date hereof in full payment for the
sale and delivery of the Kristal Shares free and clear of all Liens, the Kristal
Purchase Price, net of any tax withholdings required under applicable Brazilian
law, in U.S. Dollars, by wire transfer to accounts designated in writing by
Kristal, except for the value of US$145.25, which is paid to an attorney-in-fact
duly empowered by Kristal in Brazil, in payment of one of the Kristal Shares
that is not registered with the Central Bank of Brazil. Transfer of shares shall
occur on the same date of payment subject to confirmation (acknowledging receipt
of the price through an electronic bank credit) of the bank indicated by Kristal
and the Purchaser.

     3.3 Deliveries by Venture II. On the date hereof, and upon the payment to
Venture II referred to in Section 3.1, Venture II shall deliver to the Purchaser
the following:

          (a) Transfer Notification. Evidence of the execution by Venture II of
the transfer terms in the Share Transfer Book of Cinemark Brasil;

          (b) Stock Registry. Venture II shall cause the appropriate officer or
agent of Cinemark Brasil S.A. to register the Venture II Shares in the name of
the Purchaser in the stock registry of Cinemark Brasil;

          (c) Related Agreements. Counterparts of the Related Agreements duly
executed by Venture II;

          (d) Certificate. A certificate of Venture II duly executed by its
authorized officer certifying the Charter Documents of Venture II and the
corporate authorization for the party to sign on behalf of Venture II;

          (e) Termination of Inter-Shareholders Agreement. Evidence satisfactory
to Purchaser of termination of that certain agreement between Venture II,
Kristal and NN related to their respective shares of Cinemark Brasil Common
Stock; and

- 3 -



--------------------------------------------------------------------------------



 



          (f) Deutsche Bank Fees. Evidence of payment of the fees related to
services rendered by Deutsche Bank in connection with the Venture II Shares.

     3.4 Deliveries by Kristal. On the date hereof, and upon the payment to
Kristal referred to in Section 3.2, Kristal shall deliver to the Purchaser the
following:

          (a) Transfer Notification. Evidence of the execution by Kristal of the
transfer terms in the Share Transfer Book of Cinemark Brasil;

          (b) Stock Registry. Kristal shall cause the appropriate officer or
agent of Cinemark Brasil S.A. to register the Kristal Shares in the name of the
Purchaser in the stock registry of Cinemark Brasil;

          (c) Related Agreements. Counterparts of the Related Agreements duly
executed by Kristal;

          (d) Certificate. A certificate of Kristal duly executed by its
authorized officer certifying the Charter Documents of Kristal and the corporate
authorization for the party to sign on behalf of Kristal;

          (e) Termination of Inter-Shareholders Agreement. Evidence satisfactory
to Purchaser of termination of that certain agreement between Venture II,
Kristal and NN related to their respective shares of Cinemark Brasil Common
Stock; and

          (f) Deutsche Bank Fees. Evidence of payment of the fees related to
services rendered by Deutsche Bank in connection with the Kristal Shares.

     3.5 Deliveries by the Purchaser. On the date hereof, the Purchaser delivers
to Venture II the Venture II Purchase Price and to Kristal the Kristal Purchase
Price, in accordance with the terms contained herein.

4. REPRESENTATIONS AND WARRANTIES BY VENTURE II. Venture II hereby represents
and warrants to the Purchaser that:

     4.1 Organization and Good Standing. It is a corporation duly organized and
validly existing under the laws of the British Virgin Islands, is in good
standing in that jurisdiction and is qualified to do business and is in good
standing as a foreign corporation in any other jurisdiction where the failure to
be so qualified or in good standing would have a material adverse effect on the
validity or enforceability of this Agreement or its ability to timely perform
its obligations thereunder;

     4.2 Authority. It has the power and authority to enter into this Agreement
and the Related Agreements and will at all times have the corporate power and
authority to perform its obligations under this Agreement and the Related
Agreements;

     4.3 Validity. This Agreement and the Related Agreements have been duly
authorized by all requisite action on its part, have been executed and delivered
by it, and this Agreement and the Related Agreements constitute its valid and
binding obligation, enforceable in accordance with the terms of this Agreement
and the Related Agreements;

     4.4 Ownership. The Venture II Shares are owned by Venture II free and clear
of any Lien, claim or encumbrance of any kind or nature whatsoever, and the
Purchaser acquires valid, indefeasible and marketable title to the Venture II
Shares, free and clear of any Lien, claim or encumbrance of any kind or nature
whatsoever. Venture II has properly registered foreign investment capital with
the Central Bank of Brazil for its investment in Cinemark Brasil in the amount
of US$17,418,010.11.

     4.5 No Violation. Neither the execution, delivery or performance by Venture
II of this Agreement or any other Related Agreement to which Venture II is a
party nor the consummation of the transactions contemplated hereby or thereby
and compliance by Venture II with any of the provisions hereof or thereof
(a) violates any

- 4 -



--------------------------------------------------------------------------------



 



provision of the Charter Documents of Venture II, (b) requires any consent,
approval or notice under, violates, conflicts with, or results in a breach of
any provisions of, or constitutes a default (or any event which, with notice or
lapse of time or both, would constitute a default) under, or results in the
termination of, or accelerates the performance required by, or results in a
right of termination or acceleration or results in the creation of any Lien upon
any of the properties or assets of Venture II under, in each case, any of the
terms, conditions or provision of any agreement, instrument, undertaking or
arrangement to which Venture II is a party or by which the Venture II Shares are
bound or (c) violates any Laws.

5. REPRESENTATIONS AND WARRANTIES BY KRISTAL. Kristal hereby represents and
warrants to the Purchaser that:

     5.1 Organization and Good Standing. It is a corporation duly organized and
validly existing under the laws of the British Virgin Islands, is in good
standing in that jurisdiction and is qualified to do business and is in good
standing as a foreign corporation in any other jurisdiction where the failure to
be so qualified or in good standing would have a material adverse effect on the
validity or enforceability of this Agreement or its ability to timely perform
its obligations thereunder.

     5.2 Authority. It has the power and authority to enter into this Agreement
and the Related Agreements and will at all times have the corporate power and
authority to perform its obligations under this Agreement and the Related
Agreements.

     5.3 Validity. This Agreement and the Related Agreements have been duly
authorized by all requisite action on its part, have been executed and delivered
by it, and this Agreement and the Related Agreements constitute its valid and
binding obligation, enforceable in accordance with the terms of this Agreement
and the Related Agreements.

     5.4 Ownership. The Kristal Shares are owned by Kristal free and clear of
any Lien, claim or encumbrance of any kind or nature whatsoever, and the
Purchaser acquires valid, indefeasible and marketable title to the Kristal
Shares, free and clear of any Lien, claim or encumbrance of any kind or nature
whatsoever. Kristal has properly registered foreign investment capital with the
Central Bank of Brazil for its investment in Cinemark Brasil in the amount of
US$9,017,942.00.

     5.5 No Violation. Neither the execution, delivery or performance by Kristal
of this Agreement or any other Related Agreement to which Kristal is a party nor
the consummation of the transactions contemplated hereby or thereby and
compliance by Kristal with any of the provisions hereof or thereof (a) violates
any provision of the Charter Documents of Kristal, (b) requires any consent,
approval or notice under, violates, conflicts with, or results in a breach of
any provisions of, or constitutes a default (or any event which, with notice or
lapse of time or both, would constitute a default) under, or results in the
termination of, or accelerates the performance required by, or results in a
right of termination or acceleration or results in the creation of any Lien upon
any of the properties or assets of Kristal under, in each case, any of the
terms, conditions or provision of any agreement, instrument, undertaking or
arrangement to which Kristal is a party or by which the Kristal Shares are bound
or (c) violates any Laws.

6. REPRESENTATIONS AND WARRANTIES BY THE PURCHASER. The Purchaser hereby
represents and warrants to Seller the following:

     6.1 Organization and Good Standing. Purchaser is a corporation,
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its formation.

     6.2 Authority. Purchaser has all requisite corporate power and authority to
execute and deliver this Agreement and the Related Agreements, and to consummate
the transactions contemplated hereby or thereby. The execution, delivery and
performance by the Purchaser of this Agreement and each of the Related
Agreements has been duly authorized by the Purchaser, and no other act or
proceeding on the part of the Purchaser is necessary to authorize this Agreement
or any of the Related Agreements or the transactions contemplated hereby or
thereby.

- 5 -



--------------------------------------------------------------------------------



 



This Agreement is, and each of the other Related Agreements executed and
delivered to the Seller by the Purchaser, is a valid and legally binding
obligation of the Purchaser, enforceable against the Purchaser in accordance
with its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity (regardless of
whether such enforcement is sought in a proceeding in equity or at law).

     6.3 No Violation. Neither the execution, delivery or performance by the
Purchaser of this Agreement or any of the Related Agreements, nor the
consummation by the Purchaser of the transactions contemplated hereby or
thereby: (a) violates any provision of the Charter Documents of Purchaser; or
(b) (i) violates, or be in conflict with, or constitutes a default (or an event
or condition which, with notice or lapse of time or both, would constitute a
default) under, or breach of, or (ii) results in the termination of, or
accelerates the performance required by, or causes the acceleration of the
maturity of any liability or obligation.

     6.4 Lehman Fees. Purchaser’s affiliate has paid or will pay all amounts
owed to Lehman Brothers Inc. for the services related to the Cinemark Brasil
Common Stock.

7. OTHER AGREEMENTS.

     7.1 Resignation of Directors. On the date hereof, and upon the payment
referred to in Sections 3.1 and 3.2, Jairo Loureiro and all of his alternates
shall execute and deliver resignations from the Board of Directors of Cinemark
Brasil effective as of the date hereof.

     7.2 Termination of Agreements. On the date hereof, and upon the payment
referred to in Sections 3.1 and 3.2, Purchaser and Sellers shall execute the
Agreement to Terminate Agreements attached hereto as Exhibit “A”.

     7.3 Intentionally Deleted.

     7.4 Approval of Transaction by CADE. Purchaser will promptly cause Cinemark
Brasil to file such information and seek such approvals of the Brazilian
antitrust authorities, CADE, as shall be required with respect to the
transactions contemplated herein under the antitrust laws and regulations of
Brazil. Any costs associated with the filing with the CADE, including but not
limited to attorney’s fees and filing fees, shall be borne by Purchaser,
provided however that Purchaser and Sellers agree, at their own cost and
expense, to make available or cause to be made available promptly to Cinemark
Brasil or each other (as applicable) such information as may reasonably be
requested relative to the businesses, assets and property of Purchaser, Sellers
or Cinemark Brasil (as the case may be), as may be required to prepare such
filings and to file any additional information requested by such agencies under
such laws, rules or regulations.

     7.5 Waiver of Right of First Refusal. Venture II and Kristal each waive
their respective rights of first refusal each may have pursuant to the Amended
and Restated Shareholders’ Agreement dated November 13, 2001 between the
shareholders of Cinemark Brasil S.A..

8. INDEMNIFICATION.

     8.1 Survival of Representations. All representations and warranties made by
any party to this Agreement or pursuant hereto or the Related Agreements shall
survive the date hereof.

     8.2 Venture II and Kristal’s Agreement to Indemnify. Subject to the terms
and conditions of this Section 8, Venture II and Kristal hereby jointly and
severally agree to indemnify, defend and hold harmless the Purchaser Group at
any time after consummation of the transactions contemplated by this Agreement,
from and against all Damages, asserted against, resulting to, imposed upon or
incurred by the Purchaser Group or any member thereof, directly or indirectly,
by reason of or resulting from a breach of any representation, warranty or
agreement of Venture II and Kristal contained in this Agreement or the Related
Agreements or any facts or circumstances constituting such a breach.

- 6 -



--------------------------------------------------------------------------------



 



     8.3 The Purchaser’s Agreement to Indemnify. Subject to the terms and
conditions of this Section 8, the Purchaser agrees to indemnify, defend and hold
harmless Sellers, Jairo Loureiro, Geoffrey Cleaver and Roberto Luz Portella at
any time after consummation of the transactions contemplated by this Agreement,
from and against all Damages asserted against, resulting to, imposed upon or
incurred by the Sellers or any member thereof, directly or indirectly, by reason
of or resulting from a breach of any representation, warranty or agreement of
the Purchaser contained in this Agreement or the Related Agreements or any facts
or circumstances constituting such a breach.

     8.4 Procedures for Resolution and Payment of Claims for Indemnification.

          8.4.1 Notice Claims Between the Parties. If a person or entity
entitled to be indemnified under this Section 8 (the “Indemnitee”) shall incur
any Damages or determine that it is likely to incur any Damages, and believes
that it is entitled to be indemnified against such Damages by a party hereunder
(the “Indemnitor”), such Indemnitee shall deliver to the Indemnitor a
certificate (an “Indemnitee’s Certificate”) signed by the Indemnitee, which
Indemnitee’s Certificate shall:

                    (a) state that the Indemnitee has paid or properly accrued
Damages for which such Indemnitee is entitled to indemnification pursuant to
this Agreement; and

                    (b) if and to the extent practicable, specify in reasonable
detail each individual item of Damages included in the amount so stated, the
date such item was paid or properly accrued, the basis for any anticipated
liability and basis upon which the claim for indemnification is being made and
the computation of the amount to which such Indemnitee claims to be entitled
hereunder.

          8.4.2 Agreed Claims. Claims for Damages specified in any Indemnitee’s
Certificate to which an Indemnitor shall not timely object in writing within
thirty (30) days after receipt of such Indemnitee’s Certificate and claims for
Damages the validity and amount of which shall have been the subject of a final
judicial determination are hereinafter referred to, collectively, as “Agreed
Claims”.

          8.4.3 Right to Defend. The Indemnitor shall have the right to
undertake, conduct and control, through counsel of its own choosing and at the
sole expense of the Indemnitor, the conduct and settlement of any third party
claim giving rise to indemnification hereunder, and the Indemnitee shall
cooperate with the Indemnitor in connection therewith; provided that (i) the
Indemnitor agrees to undertake such defense as an Agreed Claim hereunder without
waiver of any claim or right the Indemnitor may have against the Indemnitee with
respect to such claim, including termination of indemnification in the event
that facts or circumstances become known to the Indemnitor following the
undertaking of such defense that would terminate the Indemnitor’s obligation to
indemnify the Indemnitee hereunder, and (ii) the Indemnitor shall permit the
Indemnitee to participate in such conduct or settlement through counsel chosen
by the Indemnitee, but the fees and expenses of such counsel shall be borne by
the Indemnitee.

          8.4.4 Settlement. Anything in this Section 8.4 to the contrary
notwithstanding, (i) if there is a reasonable probability that a third party
claim may materially and adversely affect the Indemnitee other than as a result
of money damages or other money payments for which the Indemnitee would be
entitled to receive indemnification, the Indemnitee shall have the right, at its
own cost and expense, to defend, compromise or settle such claim; provided,
however, that if such claim is settled without the Indemnitor’s consent (which
consent shall not be unreasonably withheld), the Indemnitee shall be deemed to
have waived all rights hereunder against the Indemnitor for money damages
arising out of such claim, and (ii) the Indemnitor shall not, without the
written consent of the Indemnitee, settle or compromise any claim or consent to
the entry of any judgment which does not include as an unconditional term
thereof the giving by the claimant or the plaintiff to the Indemnitee a release
from all liability in respect to such claim.

     8.5 Remedies Cumulative. Except as herein expressly provided, the remedies
provided herein shall be cumulative and shall not preclude assertion by any
party hereto of any other rights or the seeking of any other remedies against
any other party hereto.

9. MISCELLANEOUS.

- 7 -



--------------------------------------------------------------------------------



 



     9.1 Expenses. Sellers and the Purchaser shall pay all their respective
expenses (including, without limitation, expenses of their attorneys,
accountants, investment bankers, consultants and travel) incurred in connection
with the transactions contemplated by this Agreement and the Related Agreements.

     9.2 Reformation and Severability. If any provision of this Agreement is
held to be illegal, invalid or unenforceable under present or future laws
effective during the term hereof in lieu of such illegal, invalid or
unenforceable provision, there shall be added automatically as a part of this
Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable,
and the legality, validity and enforceability of the remaining provisions hereof
shall not in any way be affected or impaired thereby.

     9.3 Further Assurances. Each party hereto shall, from time to time after
the date hereof, at the request of any other party hereto and without further
consideration, promptly execute and deliver such other instruments of
conveyance, assignments, transfer and assumption, and take such other actions,
as such other party may reasonably request to more effectively consummate the
transactions contemplated by this Agreement.

     9.4 Notices. Any notice or other communication required or permitted to be
given hereunder shall be in writing and shall be sent by certified mail, return
receipt requested (or by the most nearly comparable method if mailed from or to
a location outside of the United States), or by cable, telex, telegram or
facsimile transmission, or delivered by hand or by overnight or similar delivery
service, fees prepaid, to the party to whom it is to be given at the address of
such party set forth below or to such other address for notice as such party
shall provide in accordance with the terms of this section. Except as otherwise
specifically provided in this Agreement, notice so given shall, in the case of
notice given by certified mail (or by such comparable method) be deemed to be
given and received ten (10) business days after the time of certification
thereof (or comparable act), in the case of notice so given by overnight
delivery service, on the date of actual delivery, and, in the case of notice so
given by cable, telegram, facsimile transmission, telex or personal delivery, on
the date of actual transmission or, as the case may be, personal delivery.

         

  If to Venture II or Kristal:   Venture II Equity Holdings Corporation

      c/o Demarest e Almeida Advogados

      Av. Pedroso de Moraes, 1.201

      São Paulo-SP 05419-001-Brazil

      Attention: Roberto Luz Portella

      Facsimile Number: 55-11-888-1700
 
       

      Kristal Holdings Limited

      c/o Demarest e Almeida Advogados

      Av. Pedroso de Moraes, 1.201

      São Paulo-SP 05419-001-Brazil

      Attention: Roberto Luz Portella

      Facsimile Number: 55-11-888-1700
 
       

      The Latin American Enterprise Fund, L.P.

      c/o Demarest e Almeida Advogados

      Av. Pedroso de Moraes, 1.201

      São Paulo-SP 05419-001-Brazil

      Attention: Roberto Luz Portella

      Facsimile Number: 55-11-888-1700
 
       

  If to Purchaser:   Cinemark Empreendimentos Participacoes Ltda.

      c/o Cinemark, Inc.

      3900 Dallas Parkway, Suite 500

      Plano, Texas 75093

      Attention: Michael Cavalier, Vice President-General Counsel

      Facsimile Number 972-665-1004

- 8 -



--------------------------------------------------------------------------------



 



     9.5 Headings. The headings of sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

     9.6 Waiver. The failure of any party to insist, in any one or more
instances, upon performance of any of the terms, covenants or conditions of this
Agreement shall not be construed as a waiver or a relinquishment of any right or
claim granted or arising hereunder or of the future performance of any such
term, covenant, or condition, and such failure shall in no way affect the
validity of this Agreement or the rights and obligations of the parties hereto.

     9.7 Law Governing. This Agreement shall be governed by, construed and
enforced in accordance with the laws of the Federative Republic of Brazil
without giving effect to the conflict of laws thereof.

     9.8 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of which
together shall constitute one and the same instrument notwithstanding that all
parties are not signatories to each counterpart.

     9.9 Assignability and Binding Effect. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns. Sellers may not assign this Agreement nor any
of the rights and obligations hereunder to any third party without the express
written consent of Purchaser. Purchaser may assign this Agreement without
Sellers’ consent to any third party who agrees to be bound by this Agreement.

     9.10 Amendments. This Agreement may not be modified, amended or
supplemented except by an agreement in writing signed by all of the parties
hereto.

     9.11 Number and Gender of Words. When the context so requires in this
Agreement, words of gender shall include either or both genders and the singular
number shall include the plural.

     9.12 Entire Agreement. This Agreement (including the Schedules and Exhibits
hereto) and the Related Agreements shall constitute the entire agreement between
the parties hereto with respect to the subject matter thereof and shall
supersede all prior negotiations, understandings and agreements, oral and
written with respect to the transactions contemplated hereby and thereby.

     9.13 Arbitration.

          9.13.1 The parties undertake to adopt the principle of good faith and
to use their best efforts towards an amicable solution as a definitive
settlement for any claim, controversy or dispute related to this Agreement.

     9.13.1.1 Should the parties be unable to reach an amicable settlement
within the period of fifteen days from the date of the relevant notice sent by
one party to the other in connection therewith, any of the parties shall,
without any further formality, be free to initiate arbitration proceedings in
pursuance thereof.

          9.13.2 The arbitration proceeding shall governed by Brazilian law and
shall be held in the city of São Paulo, State of São Paulo. The parties hereby
elect the Panel of Arbitrators of the Brazil-Canada Chamber of Commerce (the
“Panel of Arbitrators”) and undertake to accept its rules (“Rules”) effective as
of the date on which the arbitration request is presented, being admitted any
amendments convened between the parties. If the Rules are silent on any
procedural aspect they shall be supplemented by Brazilian procedural laws,
namely the relevant provisions of Federal Law No. 9,307, of September 23, 1996
and those of the Brazilian Civil Procedure Code.

          9.13.3 The Panel of Arbitrators shall consist of three
(3) arbitrators, of whom one (1) shall be nominated by Purchaser, one (1) by
Sellers or relevant Seller(s) and the third, who shall serve as chairman, shall
be chosen by the two party-appointed arbitrators, or, in the event the
party-appointed arbitrators are unable to designate the third arbitrator the
third arbitrator shall be appointed within the subsequent period of ten
(10) days in accordance

- 9 -



--------------------------------------------------------------------------------



 



with the Rules. The language of the arbitration shall be Portuguese. The award
of the arbitrators shall be final and binding. The parties waive any right to
appeal, to the extent that a right to appeal may lawfully be waived. Each party
retains the right to seek judicial assistance: (a) to compel arbitration; (b) to
obtain interim measures of protection rights prior to institution of pending
arbitration and any such action shall not be construed as a waiver of the
arbitration proceedings by the parties; and (c) to enforce any decision of the
arbitrators, including the final award. In case the parties seek judicial
assistance the Central Courts of the City of São Paulo shall have jurisdiction.

          9.13.4 If any party hereto refuses to sign the arbitration covenant,
the other party may pursue the remedies provided under the applicable law to
proceed with the arbitration. If the claim is accepted, such refusal shall be
considered unjustified, and the party that refused to sign the arbitration
covenant shall reimburse the prevailing party of its attorneys fees and costs in
pursuing the claim.

     9.14 Prevailing Language. This Agreement (including the Exhibits hereto)
and the Related Agreements have been drafted in English. On the date hereof, the
Parties agreed on the Portuguese translation of this Agreement and the Related
Agreements, which is attached to this Agreement as Exhibit B. Any translations
to any other language shall be only for convenience or for purposes of making
any necessary filings. The English version of this Agreement, including the
Exhibits and Related Agreements, shall prevail in all matters related to this
Agreement, or the applicable Exhibits or Related Agreements.

- 10 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase
Agreement to be executed as of the date first above written.

              PURCHASER:
 
            CINEMARK EMPREENDIMENTOS     E PARTICIPACOES LTDA.
 
       

  By:   /s/ Valmir Fernandes

     

--------------------------------------------------------------------------------

 

  Name:   Valmir Fernandes

     

--------------------------------------------------------------------------------

 

  Title:   Director

     

--------------------------------------------------------------------------------

 
 
       

  By:   /s/ Marcelo Bertini Derezende Barbosa

     

--------------------------------------------------------------------------------

 

  Name:   Marcelo Bertini Derezende Barbosa

     

--------------------------------------------------------------------------------

 

  Title:   Director

     

--------------------------------------------------------------------------------

 
 
            SELLERS:
 
            VENTURE II EQUITY HOLDINGS CORPORATION
 
       

  By:   /s/ Roberto Luz Portella

     

--------------------------------------------------------------------------------

 

  Name:   Roberto Luz Portella

     

--------------------------------------------------------------------------------

 

  Title:   Sole Director

     

--------------------------------------------------------------------------------

 
 
            KRISTAL HOLDINGS LIMITED
 
       

  By:   /s/ Roberto Luz Portella

     

--------------------------------------------------------------------------------

 

  Name:   Roberto Luz Portella

     

--------------------------------------------------------------------------------

 

  Title:   Sole Director

     

--------------------------------------------------------------------------------

 

 